Filed Pursuant to Rule 433 Registration No. 333-131943 July 3, The following information is a Summary of Material Modifications/Notice of changes to the investment options for The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan.More information about each of the investment options offered under the Plan (except for the LNC common stock fund, or LNC stock unit fund) can be obtained by visiting Lincoln National Life’s Lincoln Director website at: www.LincolnDirector.com.
